Citation Nr: 1110452	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-20 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for flat feet.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.  

5.  Entitlement to an increased rating for residuals, bone chip and bone spur, right ankle, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to November 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2002 and October 2006 decisions rendered by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the October 2002 decision, the RO denied service connection for schizophrenia and flat feet, denied reopening a claim for service connection for a left ankle disability, and denied an increased rating for the right ankle disability.  

In the October 2006 decision, the RO denied reopening the claim for service connection for a bilateral knee disability.  

In October 2008, the Veteran was scheduled to testify during a hearing at the RO before a Veterans Law Judge.  The Veteran failed to report to the hearing.  

The issue of whether new and material evidence has been received to reopen the claim for service connection for a bilateral knee disability and the issue of entitlement to service connection for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A chronic psychiatric disability was not present during active duty service, was initially manifest several years following discharge from service, and the current evidence is against a finding of a relationship between a current psychiatric disability manifested by schizophrenia and service.  

2.  The Veteran does not have a current disability manifested by flat feet, nor were flat feet documented during service.  

3.  An August 1980 Board decision that denied service connection for a left ankle disability and May 1995, October 1998, and July 2000 RO decisions that denied reopening service connection for a left ankle disability are final.  

4.  The evidence received since the July 2000 RO decision, by itself or in conjunction with previously considered evidence, relate to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disability.  

5.  During the course of the appeal, service-connected right ankle disability is manifested by essentially full range of ankle motion and trace degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  In the absence of a current disability, the criteria for service connection for flat feet have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

3.  The August 1980 Board decision that denied service connection for a left ankle disability is final.  38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100, 20.1105. 

4.  The May 1995, October 1998, and February 2000 RO decisions that denied reopening service connection for a left ankle disability are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  

5.  Evidence received subsequent to the February 2000 RO decision is new and material, and to this limited extent, the claim for service connection for a left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).  

6.  The criteria for a disability rating in excess of 10 percent for the service- connected right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claims for service connection for schizophrenia and for flat feet, he was sent a letter dated in May 2001 that satisfied the duty to notify provisions regarding the claims.  The letter did not provide information concerning the claim for an increased rating for the right ankle disability or the claim to reopen service connection for the left ankle disability.  However, subsequent to the adjudication of the claims, in September 2006 and May 2008, he was provided notice regarding these claims.  While these letters were not issued prior to the adjudication of the claims, in December 2006 and July 2008, the RO issued supplemental statements of the case in which it essentially readjudicated the claims, hence, curing any timing error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a notice error may be cured by providing compliant notice, followed by a readjudication).  

To the extent applicable, the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  Here, in sum, the letters provided notice of these criteria.  

As per the claim based on new and material evidence, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in the context of a claim to reopen, VA must look at the bases for the denial in the prior decision(s) and respond with a VCAA notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the September 2006 letter, the Veteran was advised that his claim was previously denied because the condition existed prior to service and was not aggravated beyond the normal progression of the disability.  He was advised that evidence received must relate to that fact.  He was also provided definitions of what constitutes new and material evidence.  Thus, the letter complies with the Court's guidance in Kent. 

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran has identified relevant private outpatient treatment records and the RO has obtained the records.  A request for records from Dr. R. I. C. yielded a negative response and the Veteran was advised of that fact in March 2003.  The Veteran has also identified Social Security Supplemental income records.  Those records have been obtained.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  In addition, the Veteran provided testimony during a hearing before RO personnel in 2004.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided VA examinations in August 2002, May 2004, and November 2007.  A supplemental VA examination opinion was rendered in March 2008.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  They recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010). 

The Veteran has not received a VA psychiatric examination as regards his claim for service connection for schizophrenia, however, none is required.  As explained below, there is no persuasive evidence showing a psychiatric disorder during service, or psychoses within one year of service.  While the Veteran has a current disability manifested by schizophrenia, there is no indication that it is etiologically related to a period of active duty service.  As to the claim for service connection for flat feet, he has been afforded a VA examination of the feet and ankle, however, no opinion was rendered as to the etiology of the claimed foot disorder.  As discussed below, there is no evidence of flat feet during service or a current disability manifested by flat feet, as such, no opinion is required.  

Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.


II.  Service Connection Claims

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

For certain chronic disorders, such as psychoses or arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

A.  Schizophrenia

The Veteran contends that a psychiatric disorder manifested by schizophrenia was initially manifest during active duty service.  He stated that he began to hear voices during basis training.  He reports that he became depressed and was unable to sleep because he heard voices talking to him.  (See statement received in June 2001.)  

The Board has considered this and other statements of record, but finds, however, that the preponderance of the evidence is against the claim.  First, the service treatment records do not show complaints or treatment for schizophrenia, note any reports of hallucination, or document depression or trouble sleeping.  Rather, in December 1977, he underwent a mental health evaluation because he had a strenuous aversion to working around guns.  The mental health examiner noted that the Veteran had "several negative experiences with them in the past" and appeared to have a sincere aversion to handling firearms.  As a result of the evaluation, no mental disorder was diagnosed; however, it was recommended that he serve in a military occupational specialty that did not require firearm use.  The remainder of the service treatment records is negative for any reports or findings of a psychiatric disorder.  Additionally, the record is silent for any findings of psychoses during the first post-service year.  

The Veteran has submitted treatment records from St. Rita's Hospital.  They include a record dated February 1976 in which he was treated for depression.  His depression was reportedly triggered by a recent illness to his mother.  Following a session of individual and group psychotherapy, his condition improved, and he was discharged with a diagnosis of reactive depression.  This record, while relevant does not establish that the Veteran had a psychiatric disorder prior to entry into service, nor does it include any evidence of the currently diagnosed schizophrenia.  

Rather, the evidence shows that a disability manifested by schizophrenia was not manifest until several years following discharge from service.  For instance, the earliest record of treatment for schizophrenia is dated in December 1982.  At such time, the Veteran had recently moved from California to Ohio.  He became violent with his father and was admitted to St. Rita's.  The record includes a diagnosis of chronic undifferentiated schizophrenia with acute exacerbation.  (See January 1983 St. Rita's Hospital Discharge Summary.)  

A medical history from Tri-star Counseling dated in January 1985 elaborates on this history.  The report notes that upon return to Ohio, the Veteran became involved with smoking marijuana which caused him to hear voices and have hallucinations.  He continued to be treated for chronic undifferentiated schizophrenia.  In sum, these records do not show that schizophrenia was first manifest during service.  Rather, they show that schizophrenia did not manifest until several years following discharge from service.  

The Board has considered the Veteran's current contentions regarding hearing voices and hallucinating in service.  These current reports are deemed not credible.  In this regard, the Board observes that the Veteran did not report these symptoms when receiving a mental health evaluation during service, there is an absence of findings of any mental health disability during service, and the post-service record document that auditory and visual hallucinations did not start until several years after discharge.  In addition, to the extent he alleges that schizophrenia existed prior to entry into service, for the reasons outlined above, the weight of the evidence is against a finding of a pre-existing disability.  

In sum, the weight of the probative evidence is against the claim.  Since the preponderance of the evidence is against the claim for service connection, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

B.  Flat Feet

In December 2000, the Veteran filed a claim seeking service connection for flat feet.  In a March 2001 statement, he reported that his feet ached from standing and walking during service.  

The Board has reviewed the evidence of record, but finds that the preponderance of the evidence is against the claim.  First, a review of the Veteran's service treatment records does not reveal evidence of flat feet.  Rather, while they show references to pain in the ankles and knees, they do not include reports of foot pain or findings of a foot disorder.  Significantly, upon discharge from service he reported no foot problems and none were found upon physical examination.  

More significantly, the weight of the evidence is against a finding of a current foot disability manifested by pes planus or flat feet.  VA regulation notes that for the acquired condition, is manifested by depression of the arch, although this is not the essential feature, and anatomical changes, e.g. inward rotation of the os calcis, medial deviation of the Achilles tendon insertion, medial tilting of the astragalus, and in severe cases, gaping of bones on the inner border of the foot, and rigid valgus position with loss of power of inversion and adduction.  38 C.F.R. § 4.57 (2010).  While numerous VA and private treatment records are associated with the claims folder, they do not document treatment for flat feet.  Significantly, when examined by VA in May 2004 and November 2007, his arches were well-maintained and no foot disorder was diagnosed.  

While it is apparent that the Veteran has a disability of the ankles, here, he has claimed service connection to a disability manifested by flat feet.  Even after considering any statements from the Veteran that he experienced pain in the feet while marching during service, the weight of the evidence is against a finding of a current foot disability.  It is important to note that Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

III.  Left Ankle Claim

In August 1980, the Board issued a decision in which it, in pertinent part, denied entitlement to service connection for a left ankle disability.  In doing so, the Board recounted the evidence in the service treatment records which documented a pre-service history of ankle problems.  It also noted the Veteran's complaints of ankle pain during service and physical examination findings of arthralgia.  It noted that the Veteran underwent Physical Evaluation Board proceedings in which the Veteran was deemed unfit for further military service.  The Board also discussed an April 1979 VA examination which included normal x-ray examination of the left ankle and physical examination findings showing full range of ankle motion.  The pertinent diagnosis was arthralgia.  

In denying the claim, the Board found that the Veteran had similar left ankle complaints before and during service.  It found that no organic disease of the ankle was shown and that the diagnosis of "arthralgia" was nonspecific and meant nothing more than joint pain.  In November 2000, the Board denied reconsideration of the decision.  In March 2001, the U.S. Court of Appeals for Veterans Claims dismissed the appeal citing its lack of jurisdiction.  As such, the August 1980 Board decision is final.  38 C.F.R. § 20.1100 (2010).  

In March 1994, the Veteran filed with the RO a claim to reopen service connection for a left ankle disability.  No new evidence was submitted and in May 1995, the RO denied reopening the claim.  

Later, in January 2000, the RO received another claim to reopen service connection for a left ankle disability.  He submitted a letter from a private physician who stated that he treated the Veteran for arthritis when he was age 13.  In February 2000, the RO denied reopening the claim.  It noted that the statement from the private physician was new but it did not show that a left ankle disability was aggravated during service.  In March 2000, the Veteran submitted a statement which the RO interpreted as a notice of disagreement with the decision.  In July 2000, it issued a statement of the case.  However, no substantive appeal was received.  

In December 2000, the Veteran submitted a claim seeking compensation for flat feet, bone spurs, schizophrenia, and an increased rating for his service-connected right ankle disability.  The RO interpreted the claim for bone spurs to be a claim to reopen service connection for a left ankle disability.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Here, evidence received includes private and VA treatment records, Social Security Supplemental Income (SSI) records, lay statements from the Veteran, and results of VA examinations conducted in August 2002, May 2004, and November 2007.  

For sake of clarity, the Board will summarize the evidence.  

The SSI and private treatment records from Dr. L. and Tri-star primarily pertain to treatment for schizophrenia and thus are not new and material to the claim for a left ankle disability.  Similarly, the Veteran's lay testimony includes contentions regarding strenuous activities performed during service.  These contentions are identical to those previously raised and thus are not new and material.  

As to the VA treatment records, they also pertain to treatment for conditions other than the left ankle and as such are not new and material.  

During the August 2002 VA examination, the Veteran reported that he did not have any problems with his ankles prior to service.  He described pain when marching and during basic training.  A physical examination revealed mild tenderness along the lateral malleoli, medial malleoli and at the base of the calcaneus.  Complicating matter, however, was the Veteran's psychiatric disability.  The examiner noted that the psychiatric disability might result in his hypersensitivity to touch.  An x-ray revealed trace degenerative changes with subtle spurring in the calcaneus as well as old healed avulsion fractures to the distal tibia on the left.  The examiner opined that the Veteran's level of disability was "moderate" and that it "is as likely as not be associated with his original injury."  The examiner, however, noted that with the lack of clear documentation of the injury as it occurred, it was difficult to ascertain the timeliness of it.  

The remaining VA examinations in May 2004 and November 2007, and a supplemental opinion issued in March 2008 focused on the severity of the service-connected right ankle disability.  

The Board finds that the medical opinion rendered during the August 2002 VA examination is new and material and requires that the claim for service connection for a left ankle disability be reopened.  The opinion rendered does not address whether a left ankle disability preexisted entry into service or whether the condition was aggravated therein.  Nevertheless, it appears to directly link the Veteran's current left ankle disability to his service.  As such, presuming the credibility of such, it is sufficient to reopen the claim.  

IV.  Right Ankle Disability

The Veteran seeks a rating in excess of 10 percent for service-connected residuals, bone chip and bone spur of the right ankle.  By way of history, service connection for the right ankle disability was granted by way of a May 1979 RO decision.  At such time, the RO noted that although there were reports of a preexisting right ankle disability prior to service, during service he had complaints of pain and swelling and an x-ray revealed arthritis.  Affording the Veteran the benefit of the doubt, the RO granted service connection and assigned an initial noncompensable evaluation.  

Later, in July 2000, the RO granted a 10 percent rating for the service-connected disability.  

The current claim was initiated in December 2000.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The Veteran's service-connected right ankle disability is rated as 10 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5010.  Diagnostic Code 5299 indicates an unlisted disability rated by analogy to arthritis.  That Diagnostic Code provides that arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5010 (2010). 

Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  

Under Diagnostic Code 5271 [ankle, limited motion of], marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  Twenty percent is the maximum disability rating under this Diagnostic Code.  

Normal range of motion for the ankle is defined as follows: dorsiflexion from zero to 20 degrees; and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).

The Board notes that terms such as "moderate" and "marked" are not defined in the VA Rating Schedule.  However, "marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  See Webster's New World Dictionary, Third College Edition (1988) at 828.  "Moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Id. at 871.  

Here, the Veteran underwent a VA examination on the ankles in August 2002.  At such time, he was able to produce full range of motion, with 10 degrees of dorsiflexion and 40 degrees of plantar flexion.  Sensation was intact, with normal ankle motion.  X-rays revealed trace degenerative changes with subtle spurring noted in each calcaneus.  

Because the Veteran was able to produce full range of ankle motion without any objective reports of pain, the criteria for a rating in excess of 10 percent under Diagnostic Code 5010 or 5271 are not met.  

The Veteran underwent another VA examination in May 2004.  At such time, he reported that he took Tylenol for pain.  He did not wear a brace.  He exercised regularly, and ran two miles per day, three times a week.  On physical examination, he was again able to produce full range of motion with 10 degrees of dorsiflexion and 40 degrees of plantar flexion.  The examiner characterized the disability as "mild to moderate," but noted, radiographically, he did not have a significant amount of arthritis.  

These results, as well as the contemporaneous treatment records for this period, do not show a disability picture that approximates the criteria for a higher, 20 percent rating.  Again, there was no limitation of motion to justify a higher rating under Diagnostic Code 5271.  

VA outpatient treatment records from May 2004 to February 2007 include notations that the Veteran experienced right ankle pain.  

As noted, he underwent another VA examination in November 2007.  Therein, he reported a significant change in his limitations caused by his ankle.  For instance, he reported that he could only walk one block, could no longer play sports, and had difficulty driving an automobile.  He described the pain as "10/10" with intermittent throbbing and aching without any alleviating factors.  While these subjective reports are significant, the Board cannot ignore that they are inconsistent with prior reports and the objective examination findings.  For instance, the examination again noted essentially full range of ankle motion.  While there were reports of pain, it limited dorsiflexion and plantar flexion by only five degrees, and even with consideration of such, does not approximate the criteria for a marked ankle disability under Diagnostic Code 5271.  

Moreover, the same examiner reported in March 2008 that the Veteran's mental disability made it difficult to assess the level of his physical disability.  The examiner noted that the objective x-ray evidence only showed mild degenerative changes.  

Give the foregoing, the Board finds that since the initiation of the claim, the criteria for a rating greater than 10 percent are not met.  

As noted above, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

Here, while there have been subjective reports of pain, the weight of the probative evidence does not indicate that the Veteran's current symptomatology warrants the assignment of additional disability.  Accordingly, the Board finds that any functional impairment caused by the Veteran's right ankle disability is adequately contemplated by the currently assigned 10 percent rating.  A greater disability rating, over and above the 10 percent now assigned, is not warranted under Diagnostic Code 5271.

Finally, the rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

As noted above, the Veteran's disability is mild to moderate in nature but does not approximate the criteria for a marked ankle disability.  The symptoms described and found on objective examination are contemplated by the rating criteria.  The rating criteria reasonably describe the Veteran's disability.  In addition, while the Veteran is unemployed, it is not shown that the right ankle disability causes marked interference with employment or results in hospitalizations.  Rather, the VA evidence reflects that the Veteran is unemployed due to his non-service-connected psychiatric disability.  Hence, referral for consideration of an extraschedular rating is, therefore, not warranted.  


ORDER

Service connection for schizophrenia is denied.  

Service connection for flat feet is denied.  

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left ankle disability.  The appeal is granted to this extent only.

A rating in excess of 10 percent for residuals, bone chip and bone spur, right ankle is denied.  


REMAND

The Board finds that VA's duties under the VCAA have not been satisfied with respect to the claim to reopen service connection for a bilateral knee disability.  In addition, the Board finds that additional development is warranted with respect to the claim for service connection for a left ankle disability.  

As it pertains to the bilateral knee claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Here, the notice letter issued to the Veteran in March 2005 described the criteria for service connection but did not describe the evidence necessary to reopen a claim based on the submission of new and material evidence.  While he received a letter in September 2006, advising him of the definition of new and material evidence in the context of another claim, he has not been sufficiently advised of the basis of the prior final denial and the types of evidence he could submit to reopen the claim.  As such, proper notice is required prior to adjudicating the claim.  

As to the left ankle disability, the Board finds that additional VA examination and medical opinion is required.  Here, a VA examiner in 2002 rendered an opinion as to the likely etiology of the left ankle disability.  While the opinion is sufficient for purposes of reopening the claim, the examiner did not have the benefit of review of the Veteran's claims file.  In general claims file review is not required; however, it is important the history conveyed to the examiner be accurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (setting forth the factors that contribute to the probative value of medical opinions).  Here, based on the severity of the Veteran's schizophrenia and his noted difficulty in conveying information concerning the claim, the Board finds that claims file review is required prior to rendering a medical opinion.  As such, remand is required.  

Finally, the Board notes that while this matter is being remanded for additional medical opinion, the Veteran is reminded that it remains his responsibility to submit evidence to support his claim.  38 U.S.C.A. § 5107(a).

Accordingly, these matters are REMANDED for the following action:

1.  With regard to the issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for a bilateral knee disability, furnish the Veteran a legally adequate VCAA notification letter in accordance with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006). In that regard, the Veteran should be informed of the basis of the denial of his claim, as well as the type of new and material evidence necessary to reopen this previously denied issue under the applicable law.

2.  Obtain any VA outpatient treatment records for the period from February 2007 to present.  

3.  Schedule the Veteran for a VA orthopedic examination for purposes of determining the current nature, extent and etiology of the claimed left ankle disability.  Prior to the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The examiner should offer an opinion as to the following:  

a.  Please render an opinion as to whether a left ankle disability pre-existed entry into service.  If your opinion is positive, please render an opinion as to the likelihood that a pre-existing left ankle disability underwent worsening in severity during service beyond the normal progress of the disease.  

b.  If your opinion is that the disability did not precede service, please render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any left ankle is due to active duty service?  

In offering such opinion, the examiner should take into consideration not only the service medical records but also any reports of continuity of symptomatology.  

4.  After the development requested above has been completed to the extent possible, readjudicate the issues of whether new and material evidence has been received sufficient to reopen the claim for service connection for a bilateral knee disability and the claim for service connection for a left ankle disability.  If any of these benefits remained denied, furnish the Veteran and his representative an SSOC and give them an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


